Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/25/2022, and is a Final Office Action. Claims 1-9, 11-19, 21-22 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-19, 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user registration/identifying a plurality of loyalty account of a user maintained in a plurality of 
This judicial exception is not integrated into a practical application. The additional elements of a server/user device/databases/centralized database/application executing on the user device/a user interface represent generic computing elements. The additional elements of presenting the redemption values of the third plurality of loyalty points at the one or more merchants and issuers in the user interface/presenting the one or more purchase recommendations in the updated user interface represent insignificant extra-solution activity – i.e. outputting data. The additional element of generating a user interface (generating a user interface for display in the service application executing on the user device of the user) and updating a user interface (generating, by the server, an update to the user interface in the service application executing on the user device of the user) represent insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of the claimed invention represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Outputting data represents insignificant extra-solution activity – i.e. presenting data via a user interface represents a well known and conventional means of presenting information in a computing environment, as is known to one of ordinary skill in the art at the effective filing date of the invention. Generating and updating a user interface represents insignificant extra-solution activity – i.e. generating and updating a user interface  represents a well known and conventional process in the computing field, as is known to one of ordinary 
Independent claim 11 is directed to a system that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Independent claim 22 is directed to a computer storage device that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
 Remaining dependent claims 2-9, 12-19, 21 further narrow the abstract ideas of the independent claims. The claims do not include any additional elements; there are no additional elements that, alone or in combination, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-19, 21-22.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims are not directed to a judicial exception
	Examiner respectfully disagrees.          Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user registration/identifying a plurality of loyalty account of a user maintained in a plurality of databases associated with a merchant or issuer, wherein each of the plurality of loyalty accounts stores a first plurality of loyalty points/determining a conversion factor for each loyalty account of the accounts, the conversion factor for a given account defines an equivalence between loyalty points stored in the account and loyalty points associated with a centralized account of the user, the centralized account of the user being maintained in a centralized database associated with the server, the centralized database storing a link between the centralized account of the user and the plurality of loyalty accounts of the user/converting, based on the conversion factor, the first plurality of loyalty points of the corresponding account to a second plurality of loyalty points, wherein the loyalty 


				claim 1 is similar to USPTO Example 46, Claim 4. The underlying operation does not trigger an eligibility analysis because the claims do not recite a judicial exception, it cannot be directed to one.
	The claimed invention and USPTO Example 46, Claim 4 have different fact patterns, and thus the two are not analogous. In Example 46, Claim 4, it was deemed that the claim does not recite a judicial exception – i.e. it does not recite any abstract ideas such as a mathematical concept, method of organizing human activity, or mental process. Therefore the claim was deemed eligible. Contrary to Example 46, Claim 4, the instant claimed invention does recite an abstract idea, as noted in the Office Action above; furthermore ,the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. See Office Action above for the detailed, reasoned 35 USC 101 analysis.

				claim 1 integrates the alleged judicial exception into a practical application
				present Application enables redeeming the loyalty points of a user at a merchant or issuer which does not even manage a loyalty account of the user. This is not possible without “the centralized account of the user being maintained in a centralized database associated with the server”, as recited in Claim 1.
	Examiner notes that Claim 1 does not integrate the alleged judicial exception into a practical application. This judicial exception is not integrated into a practical application. The additional elements of a server/user device/databases/centralized database/application executing on the user device/a user interface represent generic computing elements. The additional elements of presenting the redemption values of the third plurality of loyalty points at the one or more merchants and issuers in the user interface/presenting the one or more purchase recommendations in the updated user interface 


				Claim 1 is similar to Example 37, and thus is directed to patent-eligible subject matter
				claim 1 as a whole integrates the alleged judicial exception into a practical application- the additional elements recite a specific manner of automatically displaying recommendations to the user based on a wish list, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
	Examiner notes that the instant claimed invention and Example 37, Claim 1, have different fact patterns and thus the two are not analogous. In Example 37, Claim 1, it was concluded that the claimed invention recites a judicial exception, and that the claim as a whole integrates the judicial exception into a practical application. The additional elements recite a specific manner of automatically displaying icons to a user based on usage, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligi8ble because it is not directed to the recited judicial exception. 	Contrary to Example 37, Claim 1, the instant claimed invention as a whole does not integrate the judicial exception into a practical application, as noted above in the Office Action. There are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to other technology/technical field, or that use the judicial exception is some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner notes that the user interface present in the claimed invention represents a generic computing element – i.e. it represents a generic user interface that accepts input/presents output. Applicant’s Spec. describes the user interface as “user interface…rendered on a user device”. Examiner further notes that presenting user recommendations, and thus assisting in fulfilling a user’s wish list, represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Spec. that 	

				Claims include additional elements that are sufficient to amount to significantly more
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of the claimed invention represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Outputting data represents insignificant extra-solution activity – i.e. presenting data via a user interface represents a well known and conventional means of presenting information in a computing environment, as is known to one of ordinary skill in the art at the effective filing date of the invention. Generating and updating a user interface represents insignificant extra-solution activity – i.e. generating and updating a user interface  represents a well known and conventional process in the computing field, as is known to one of ordinary skill in the art at the effective filing date of the invention.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claim 11 is directed to a system that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the 

				Claimed invention is similar to DDR, and thus is drawn to patent eligible subject matter
				without the claimed centralized database, it may not be possible to implement the claimed invention. without the claimed “user interface in the service application”, it may not be possible to present the purchase recommendations so that the wish list of the user may be fulfilled.
Examiner notes that the claimed invention and DDR Holdings have different fact patterns, and therefore the two are not analogous. The subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Appellant's device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra. Examiner further notes that, as noted in the Office Action above as well as the previous Office Action, the additional elements of a centralized database and a user interface in the service application represent generic computing elements; they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application.

				Claim 1 provides a technical solution to a business challenge that is particular to the Internet. The claimed invention is necessarily rooted in computer technology at least because it improves processing resource utilization of a server and processing and network resource utilization of a user device.
 Examiner notes that there is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing server or of the computing device – i.e. user device, or an improvement to another technology/technical field. The claimed invention, when implemented, seeks to at best provide an optimization to a business practice/method, as noted in the previous Office Action/Office Action above, and  further described in the Applicant’s Specification: “various embodiments of the disclosure relate to a method and a system for managing loyalty points of a user”, “it is often difficult for an individual merchant or issuer to offer a sufficiently wide range of products to satisfy varied interests of the users”, “there exists a need for a 

				Claim 22: amended claim 22 (“computer storage devices”) is directed to statutory subject matter
	The 35 USC 101 rejection of Claim 22 (i.e. computer storage media that may include carrier waves and signals) has been withdrawn.				



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     

Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/3/2022